MEMORANDUM **
Taxpayer Stephen Jay Beattie appeals pro se the district court’s dismissal for lack of subject matter jurisdiction of his action against the United States alleging that the Internal Revenue Service erroneously collected taxes from him for tax year 1992.
Beattie’s contention that his wages are not subject to federal income tax lacks merit. In Re Becraft, 885 F.2d 547, 548 (9th Cir.1989); Grimes v. Commissioner, 806 F.2d 1451, 1453 (9th Cir.1986) (per curiam). The district court correctly determined that it lacked subject matter jurisdiction over Beattie’s action, because he failed to file a refund claim pursuant to 26 U.S.C. § 7422(a). Boyd v. United States, 762 F.2d 1369, 1371 (9th Cir.1985). Finally, the district court did not abuse its discretion in denying Beattie’s motion to conduct discovery. H20 Houseboat Vacations Inc. v. Hernandez, 103 F.3d 914, 917 (9th Cir.1996).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.